Citation Nr: 1600482	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to August 1997 and July 2000 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Houston, Texas.

In October 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that the evidence of record is not sufficient to adjudicate the issue of entitlement to service connection for obstructive sleep apnea.  It is contended that this condition was present in service, but not reported by the Veteran as he did not want it to appear that he was undeployable due to health issues.  (Hrg. tr. at pg 9.)  It is also contended that obstructive sleep apnea is secondary to service-connected disorders of hypertension (HTN) or gastrointestinal (GI) disorders of hiatal hernia, acid reflux, Barrett's esophagitis, and gastritis.  (Tr. at pgs. 11-13.)  

The Veteran has been diagnosed with obstructive sleep apnea.  Specifically, review of the record reflects that the condition was diagnosed at a private facility in mid-2008.  The Veteran's private physician submitted a statement in October 2008 wherein he opined that the Veteran's apnea could have started while in service, but there was no way to tell.  

Also of record is a May 2015 VA examination report.  The examiner noted that the claims file was reviewed.  It was opined that the condition was less likely than not incurred in service.  For rationale, it was noted that there was no diagnosis or symptoms of sleep apnea during active service.  

The testimony as provided by the Veteran and his wife was subsequently provided in October 2015.  In addition to his contentions as summarized above, it was stated that the Veteran always felt tired all of the time during service and this started showing up during his physical training in his inservice job as a military policeman.  In his first job after service as a private investigator, he had to quit primarily because he was always falling asleep on the job.  (Tr. at pgs. 5-7.)  His wife testified that his sleep problem began after his second entrance into service in 2000.  She noticed that he slept for long periods of time (12-14 hours at a time).  He was always extremely tired and sleepy and made abnormal noises when sleeping.  (Tr. at pgs. 6-8.)  

Additionally, it was contended for the first time that his obstructive sleep apnea was secondary to his service-connected GI conditions of hiatal hernia, acid reflux, Barrett's esophagus, and gastritis.  It was also claimed that the condition was secondary to service-connected HTN.  (Tr. at pg. 12.)  Sleep apnea as secondary to these conditions has not been medically addressed as to possible nexus etiology.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Under the circumstances of this case, to include the testimony as provided by the Veteran and his wife, it is concluded that additional VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's treatment records from any private or VA facility identified by the Veteran or in the record, for the period since May 2015.  

2.  After any additional records are associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of obstructive sleep apnea, if present.  The claims file must be made available to the examiner for review of pertinent documents therein and the examination report must reflect that such review was conducted.  Any indicated tests and studies must be accomplished, to include consideration of whether a sleep study should be conducted, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The lay evidence must be considered and discussed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner is informed that the Veteran is service connected for the GI conditions of hiatal hernia, acid reflux, Barrett's esophagitis, and gastritis.  He is also service-connected for HTN.  The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea is of service onset or otherwise causally related to the Veteran's service?  

(ii) If the answer to (i) is negative, is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea is proximately due to or the result of his service-connected GI conditions or HTN?  

(iii) If the answer to (ii) is negative, is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea is permanently aggravated by his service-connected GI or HTN conditions?  

A rationale should be provided for each opinion provided.  

3.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the remand directives.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim.  To the extent that this does not result in a full grant of all benefits sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

